t c memo united_states tax_court sheila d clinkscale jantz s clinkscale petitioners v commissioner of internal revenue respondent docket no filed date robert j fedor jr for petitioner sheila d clinkscale jantz s clinkscale pro_se john m tkacik jr for respondent memorandum opinion chiechi judge this case is before the court on respon- dent’s motion for summary_judgment respondent’s motion against petitioner jantz s clinkscale mr clinkscale for the taxable years and we shall grant respondent’s motion background pursuant to the court’s order issued under rule c all of the affirmative allegations in the answer are deemed admitted respondent also represents certain additional facts in respon- dent’s motion that mr clinkscale does not dispute mr clinkscale was incarcerated in ashland kentucky at the time the petition in this case was filed during each of the years and mr clinkscale engaged in a criminal enterprise to distribute cocaine from which he earned substantial income conducted financial activities in currency ie cash with the intent to evade federal_income_tax tax structured various financial activities in an attempt to avoid federal reporting requirements with the intent to evade tax and failed to maintain complete and adequate books and accounts of income-producing activities as required by applicable provisions of the code and the regulation sec_1respondent’s motion pertains only to mr clinkscale that is because petitioner sheila d clinkscale ms clinkscale and respondent filed a stipulation of settled issues in which ms clinkscale agreed to all of the determinations for the taxable years and that respondent made in the notice_of_deficiency notice that respondent issued to her and mr clinkscale for convenience we shall hereinafter generally refer only to mr clinkscale 2all rule references are to the tax_court rules_of_practice and procedure all section references are to the internal_revenue_code code in effect for the years at issue thereunder mr clinkscale and ms clinkscale filed jointly tax returns for the taxable years and for each of the taxable years and mr clinkscale provided incomplete and or erroneous information to their tax_return_preparers and fraudulently with the intent to evade tax filed a tax_return that substantially understated adjusted_gross_income specifically in the joint returns for the taxable years and mr clinkscale underreported adjusted_gross_income shown in such returns by dollar_figure dollar_figure dollar_figure and dollar_figure respectively and fraudulently with the intent to evade tax understated tax shown in such returns by dollar_figure dollar_figure dollar_figure and dollar_figure respectively on a date not disclosed by the record after date and before date a federal grand jury in the united_states district_court for the northern district of ohio eastern division indicted mr clinkscale for and charged him with inter alia violating u s c sec_841 and b a by possessing cocaine with the intent to distribute during the period date through at least date and sec_7206 by filing a false and fraudulent tax_return for each of the taxable years and on date mr clinkscale entered into a plea agreement mr clinkscale’s plea agreement in which he pleaded guilty to inter alia the above-described first charge and so much of the above-described second charge as related only to the taxable_year mr clinkscale acknowl- edged in mr clinkscale’s plea agreement the defendant jantz s clinkscale acknowl- edges that the computation of additional adjusted_gross_income set forth on attachment a to this agreement is accurate defendant acknowledges his liability for additional tax penalties and interest based upon the additional adjusted_gross_income set forth on attach- ment a attachment a to mr clinkscale’s plea agreement showed inter alia additional adjusted_gross_income for the taxable years and of dollar_figure dollar_figure dollar_figure and dollar_figure respectively respondent issued a notice to mr clinkscale and ms 3mr clinkscale acknowledged in mr clinkscale’s plea agreement the defendant jantz s clinkscale acknowledge s that no threats promises or representations have been made nor agreements reached other than those set forth in this agreement to induce the defendant jantz s clinkscale to plead guilty this plea agreement sets forth the full and complete terms and conditions of the agreement between defendant jantz s clinkscale and the united_states the defendant jantz s clinkscale as indicated by his signature below states that she sic has read this plea agreement has discussed it with his attorney has had all questions concerning the meaning and impact of the plea agreement fully and satisfactorily answered by his attorney and understands the terms of the plea agreement clinkscale in which respondent determined that mr clinkscale and ms clinkscale underreported adjusted_gross_income for the taxable years and by dollar_figure dollar_figure dollar_figure and dollar_figure respectively and that they have defi- ciencies in tax for those years of dollar_figure dollar_figure dollar_figure and dollar_figure respectively respondent also determined in the notice that mr clinkscale and ms clinkscale are liable for the taxable years and for fraud penalties under sec_6663 of dollar_figure dollar_figure dollar_figure and dollar_figure respectively the petition filed in this case alleged petitioner s disagree s with the tax defi- ciency ies for the year s as set forth in the notice_of_deficiency dated date petitioner s dispute s the following year amount of defi- ciency disputed addition_to_tax penalty if any disputed all total all total all total all total all total all total as set forth in plea agreement all taxes from have been dismissed only is in question appeals are in concerning and await- 4respondent utilized the bank_deposits method in order to reconstruct mr clinkscale and ms clinkscale’s adjusted_gross_income for each of the taxable years and ing judgement at that time final if any taxes penalties due will be assesed please refer to the united_states district_court for the northern district of ohio eastern division case no reproduced literally discussion respondent’s motion pertains to the taxable years and the notice that respondent issued to mr clinkscale and ms clinkscale also made determinations for the taxable_year we conclude that the petition filed in this case placed in issue only the taxable years and and that the taxable_year is not before the court see eg 66_tc_105 the court may grant summary_judgment where there is no genuine issue of material fact and a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir all of the facts on which respondent relies in respondent’s motion have been deemed admitted and or not disputed the facts deemed admitted include the material facts on which we may proceed to resolve the issues in respondent’s motion including the issue relating to the fraud penalties under sec_6663 see eg 77_tc_334 we conclude that there are no genuine issues of material fact regarding the issues raised in respondent’s motion the court gave mr clinkscale ample opportunity to inform the court in writing why he believes that respondent’s motion should be denied he failed to do so with respect to respondent’s determinations that mr clinkscale has a deficiency in tax for each of the taxable years and on the record presented we sustain those determinations with respect to respondent’s determinations that mr clinkscale is liable for the fraud_penalty under sec_6663 for each of the taxable years and sec_6663 imposes a penalty equal to percent of the portion of any underpayment that is attributable to fraud for purposes of sec_6663 if the commissioner of internal revenue commis- sioner establishes that any portion of an underpayment is attributable to fraud the entire underpayment is to be treated as attributable to fraud except with respect to any portion of the underpayment that the taxpayer establishes by a preponderance_of_the_evidence is not attributable to fraud sec_6663 in order for the fraud_penalty to apply the commissioner must prove by clear_and_convincing evidence sec_7454 rule b that an underpayment exists and that some portion of such underpayment is attributable to fraud 99_tc_202 5the petition alleged that as set forth in plea agreement all taxes from and have been dismissed it is not clear to us what is meant by that allegation to prove the existence of an underpayment the commissioner may not rely on a taxpayer’s failure to carry his or her burden_of_proof with respect to the underlying deficiency 94_tc_654 92_tc_661 the commissioner must prove only that an underpayment exists and not the precise amount of such underpayment 96_tc_858 affd 959_f2d_16 2d cir petzoldt v commis- sioner supra pincite the record establishes that mr clinkscale and ms clinkscale filed jointly tax returns that substantially under- stated adjusted_gross_income and tax for the taxable years and respectively indeed mr clinkscale conceded 6mr clinkscale acknowledged in mr clinkscale’s plea agreement that the computation of additional adjusted_gross_income for inter alia taxable years and set forth in attachment a to mr clinkscale’s plea agreement is accurate and that he is liable for such years for additional tax penalties and interest based upon such additional adjusted_gross_income attachment a to mr clinkscale’s plea agreement showed inter alia additional adjusted_gross_income for the taxable years and of dollar_figure dollar_figure and dollar_figure respectively the respective amounts of adjusted_gross_income for those years shown in attachment a to mr clinkscale’s plea agreement are the same as the respective amounts rounded to the nearest dollar of adjusted_gross_income that respondent determined in the notice mr clinkscale underreported for those years the respective amounts of additional tax for the taxable years and for which mr clinkscale acknowledged he is liable in mr clinkscale’s plea agreement are dollar_figure dollar_figure and dollar_figure those respective amounts are the same as the respective amounts of the deficiencies that respondent determined in the notice for continued in mr clinkscale’s supplemental response to respondent’s motion that if the respondent is merely stating that they are owed something then i concede on the instant record we find that respondent has estab- lished by clear_and_convincing evidence that there was an under- payment of mr clinkscale’s tax for each of the taxable years and in order to prove fraudulent intent the commissioner must prove by clear_and_convincing evidence that the taxpayer intended to evade tax which the taxpayer believed to be owing by conduct intended to conceal mislead or otherwise prevent the collection of such tax 889_f2d_910 9th cir affg norman v commissioner tcmemo_1987_265 parks v commissioner supra pincite the existence of fraud is a question of fact to be resolved upon consideration of the entire record dileo v commissioner supra pincite 67_tc_181 affd without published opinion 578_f2d_1383 8th cir fraud is never presumed or imputed and should not be found in circumstances which create at most only a suspicion 743_f2d_309 continued those years 7in petitioner’s supplemental response to respondent’s motion mr clinkscale further stated but there is no specific amount mentioned to my knowledge so therefore i cannot agree to a dollar amount 5th cir affg tcmemo_1984_25 petzoldt v commissioner supra pincite direct evidence of the requisite fraudulent intent is seldom available petzoldt v commissioner supra pincite 80_tc_1111 consequently the commissioner may prove fraud by circumstantial evidence toussaint v commissioner supra pincite rowlee v commissioner supra pincite see 544_f2d_883 5th cir affg tcmemo_1975_368 the courts have identified a number of badges_of_fraud from which fraudulent intent may be inferred including the understatement of income the failure to maintain adequate_records as required by the code and the regulations provid- ing incomplete or erroneous information to a tax_return_preparer or bookkeeper dealing in cash acts designed to conceal income and engaging in illegal activity see 796_f2d_303 9th cir affg tcmemo_1984_601 449_f2d_311 9th cir affg per curiam tcmemo_1969_48 niedringhaus v commissioner supra pincite although no single factor is neces- sarily sufficient to establish fraud the existence of several indicia constitutes persuasive circumstantial evidence of fraud petzoldt v commissioner supra pincite see bradford v commis- sioner supra pincite the record establishes that during each of the taxable years and mr clinkscale engaged in a criminal enterprise to distribute cocaine from which he earned substantial income conducted financial activities in cur- rency ie cash with the intent to evade tax structured various financial activities in an attempt to avoid federal reporting requirements with the intent to evade tax and failed to maintain complete and adequate books and accounts of income-producing activities as required by applicable provi- sions of the code and the regulations thereunder the record also establishes that for each of the taxable years and mr clinkscale provided incomplete and or erroneous information to tax_return_preparers and fraudulently with the intent to evade tax filed a tax_return that substantially understated adjusted_gross_income and tax on the instant record we find that respondent has estab- lished by clear_and_convincing evidence that mr clinkscale intended to evade tax for each of the taxable years and which mr clinkscale believed to be owing by conduct intended to conceal mislead or otherwise prevent the collection of such tax on the record before us we sustain respondent’s determina- tions that mr clinkscale is liable for the fraud_penalty under sec_6663 for each of the taxable years and we have considered all of the contentions and arguments of mr clinkscale that are not discussed herein and we find them to be without merit irrelevant and or moot on the record before us we shall grant respondent’s motion to reflect the foregoing an order granting respondent’s motion and decision for respondent will be entered
